United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 09-2681
                                   ___________

United States of America,             *
                                      *
            Appellee,                 *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * Eastern District of Arkansas.
Ra'Qim Farad al-Salahuddin,           *
formerly known as Rayfus Ulester      * [UNPUBLISHED]
Dukes, Jr.,                           *
                                      *
            Appellant.                *
                                 ___________

                             Submitted: March 8, 2010
                                Filed: Mach 15, 2010
                                 ___________

Before BYE, ARNOLD, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.

       Ra'Qim Farad al-Salahuddin, formerly known as Rayfus Dukes, Jr., appeals the
district court's1 sentence of 48 months' incarceration. Dukes contends the court erred
at sentencing by considering a charge dismissed pursuant to a plea agreement; Dukes
contends the government did not prove the conduct by a preponderance of the
evidence. We affirm.


      1
        The Honorable James M. Moody, United States District Judge for the Eastern
District of Arkansas.
       Dukes was charged in two counts of a 59-count indictment along with 30 other
individuals with conspiracy to distribute cocaine and cocaine base and with use of a
communication facility to facilitate a drug transaction. On December 12, 2008, Dukes
pleaded guilty to the latter count and the government dismissed the conspiracy charge
pursuant to a plea agreement. At sentencing, the district court found Dukes had a
criminal history category of VI and an offense level of 21, resulting in a Guidelines
range of 77 to 96 months. The court also concluded there was a 48-month statutory
maximum. The government made a brief statement at the hearing, but entered no
evidence and called no witnesses. The court stated the sentence under the charge for
use of a communication facility was much less than Dukes would have received under
the conspiracy charge, and Dukes was getting a "huge break" from the government.
The court then sentenced Dukes to 48 months of incarceration and one year of
supervised release.

       We find no plain error in the district court's sentence of 48 months'
incarceration. United States v. Hill, 552 F.3d 686, 690 (8th Cir. 2009) (setting forth
the standard of review). As an initial matter, "our circuit has held numerous times
'that unless a defendant objects to a specific factual allegation contained in the
[presentence report (PSR)], the court may accept that fact as true for sentencing
purposes.'" United States v. Arrieta-Buendia, 372 F.3d 953, 955 (8th Cir. 2004)
(quoting United States v. Moser, 168 F.3d 1130, 1132 (8th Cir. 1999)). In this case,
multiple paragraphs in the PSR detailed Dukes's involvement in distributing cocaine
hydrochloride, (PSR ¶¶ 6, 9, 10, 12), which Dukes failed to object to at sentencing.
As a result of his failure to object, Dukes admitted the facts contained in the PSR and
the district court was entitled to rely on these facts. United States v. Schwalk, 412
F.3d 929, 933 (8th Cir. 2005). These facts demonstrate a factual basis for a
conspiracy charge against Dukes, which carried a statutory maximum penalty of at
least twenty years' imprisonment. 21 U.S.C. § 841(b)(1)(C). The record thus
supported the district court's conclusions that Dukes received a "huge break" under the
plea agreement, because his sentence on the communication facility was "half of what

                                         -2-
[he] would have gotten under the guidelines" for the conspiracy count. S. Tr. 11; see
PSR ¶ 63.

       In addition, any error resulting from the district court's consideration of the
dismissed conspiracy count did not rise to the level of plain error because it did not
affect Dukes's substantial rights. United States v. Molnar, 590 F.3d 912, 915 (8th Cir.
2010) ("To establish plain error, [the defendant] must prove that (1) there was error,
(2) the error was plain, and (3) the error affected his substantial rights."). "An error
affects a substantial right if the error was prejudicial. In the sentencing context, an
error is prejudicial only if the defendant proves a reasonable probability that he would
have received a lighter sentence but for the error." Id. (citations omitted). Moreover,
we exercise our discretion to correct such an error only if it "seriously affects the
fairness, integrity, or public reputation of judicial proceedings." Id. (citing United
States v. Olano, 507 U.S. 725, 732 (1993)).

       In this case, the district court opted to sentence Dukes to the statutory maximum
of 48 months' incarceration, which was far less than the Guidelines range of 77-96
months. The district court noted it had carefully read the PSR and it acknowledged
Dukes's extensive criminal history, which placed him in a career offender status. The
district court further emphasized Dukes's criminal conduct did not cease even after
being indicted and pleading guilty in this matter. After noting these circumstances in
the record, the district court concluded, "so when I look at all of this, you're getting
a huge break from [the government] on this." (S. Tr. 11). Based on the record as a
whole, Dukes cannot show a reasonable probability he would have received a more
favorable sentence but for the district court's consideration of the dismissed
conspiracy charge. See United States v. Linderman, 587 F.3d 896, 899 (8th Cir. 2009)
(holding we will not conclude a defendant's substantial rights were affected unless the
defendant shows a reasonable probability he would have received a more favorable
sentence based on the record as a whole). The district court was clearly concerned
with his extensive criminal history and continuing criminal conduct after being

                                          -3-
indicted, and as a result, we cannot say there is a reasonable probability Dukes would
have received a more favorable sentence had the district court not considered the
dismissed conspiracy charge.

      Accordingly, we affirm the judgment of the district court.
                     ______________________________




                                         -4-